EXHIBIT 10.1
 
CONSULTING AGREEMENT
 
THIS AGREEMENT is entered into on this 25th day of March, 2014 (the “Effective
Date”) by and between RC Healthcare Consulting, LLC, a New York limited
liability company with an office located at 22 Saw Mill River Road, Second
Floor, Hawthorne, New York 10532 (hereinafter the “Consultant”) and Debt
Resolve, Inc., a corporation with offices at 1133 Westchester Avenue, Suite
S-223, White Plains, NY 10604 (hereinafter the “Company”).
 
 W I T N E S S E T H
 
WHEREAS, Consultant has career experience in the field of accounts receivable
management and medical billing, among others; and
 
WHEREAS, the Company desires to utilize the services of Consultant as a
consultant to assist the Company in the areas of sales, marketing and
operations;
 
NOW, THEREFORE, in consideration of the premises and of the mutual promises and
covenants hereinafter set forth, the parties hereto agree as follows:
 
1.  
Consultant shall serve as advisor and consultant to the Company in the field of
sales, marketing and operations. Consultant shall perform services hereunder for
the mutually agreed hours per week. Consultant shall perform the services at the
location of his choice. Consultant shall work in conjunction with and report his
activities to the Company’s CEO, Stan Freimuth.

 
2.  
Consultant is an independent contractor, not an employee and not an officer of
the Company or any company affiliated with the Company. Neither party shall have
the right to bind the other to any contract or other obligation without the
other party’s express written consent.

 
3.  
The term of this Agreement shall commence as of the Effective Date, and shall
continue for a three (3) year period with automatic renewal for additional one
(1) year periods on the anniversary of the Effective Date unless either party
provides written notice of non-continuance in accordance with Section 12 of this
Agreement to the other party to this Agreement at least 120 days prior to the
expiration of such one year renewal period. It is the intent of the parties that
this agreement shall remain in full force and effect during the initial three
year period in order to ensure that Consultant shall have a reasonable period
within which to reach the revenue benchmarks contained in this agreement. The
Company acknowledges and agrees that any and all options issued to Consultant
pursuant to Section 4 of this Agreement shall immediately vest and be
exercisable by the Consultant upon the occurrence of either of the following:
(a) wrongful termination of this agreement by Company during the initial three
year period; or (b) a Change in Control of the Company, as such term is defined
in SEC rules.

 
 
1

--------------------------------------------------------------------------------

 
 
4.  
The Company agrees to pay the Consultant as follows:

 
a)  
Upon the Effective Date, the Company shall grant to Consultant a non-qualified
stock option to purchase 500,000 shares of the Company’s common stock at an
exercise price equal to the then fair market value of the Company’s common stock
on the date of grant, which option shall be immediately exercisable by the
Consultant for a period of five years from the date of grant.

 
b)  
Upon the Company reaching $12,500 per month of new revenue generated by
Consultant’s activities as averaged over three consecutive months, the Company
shall grant to Consultant a further non-qualified stock option grant to purchase
250,000 shares of the Company’s common stock at an exercise price equal to the
then fair market value of the Company’s common stock on the date of grant;
provided; however, that such exercise price shall in no event exceed $0.05 per
share of the Company’s common stock, and which options shall be immediately
exercisable by the Consultant for a period of five years from the date of grant.

 
c)  
Upon the Company reaching $25,000 per month of new revenue generated by
Consultant’s activities as averaged over three consecutive months, the Company
shall grant to Consultant a further non-qualified stock option grant to purchase
500,000 shares of the Company’s common stock at an exercise price equal to the
then fair market value of the Company’s common stock on the date of grant,
provided; however, that such exercise price shall in no event exceed $0.05 per
share of the Company’s common stock, and which options shall be immediately
exercisable by the Consultant for a period of five years from the date of grant.

 
d)  
Upon the Company reaching $50,000 per month of new revenue generated by
Consultant’s activities as averaged over three consecutive months, the Company
shall grant to Consultant a further non-qualified stock option grant to purchase
500,000 shares of the Company’s common stock at an exercise price equal to the
then fair market value of the Company’s common stock on the date of grant,
provided; however, that such exercise price shall in no event exceed $0.05 per
share of the Company’s common stock, and which options shall be immediately
exercisable by the Consultant for a period of five years from the date of grant.

 
e)  
Upon the Company reaching $75,000 per month of new revenue generated by
Consultant’s activities as averaged over three consecutive months, the Company
shall grant to Consultant a further non-qualified stock option grant to purchase
500,000 shares of the Company’s common stock at an exercise price equal to the
then fair market value of the Company’s common stock on the date of grant,
provided; however, that such exercise price shall in no event exceed $0.05 per
share of the Company’s common stock, which options shall be immediately
exercisable by the Consultant for a period of five years from the date of grant.

 
 
2

--------------------------------------------------------------------------------

 
 
f)  
Upon the Company reaching $100,000 per month of new revenue generated by
Consultant’s activities as averaged over three consecutive months, the Company
shall grant to Consultant a further non-qualified stock option grant to purchase
1,250,000 shares of the Company’s common stock at an exercise price equal to the
then fair market value of the Company’s common stock on the date of grant,
provided; however, that such exercise price shall in no event exceed $0.05 per
share of the Company’s common stock, and which options shall be immediately
exercisable by the Consultant for a period of five years from the date of grant.

 
For avoidance of doubt, the total additional options (beyond the grant for
joining the Board of the Company) for which the Consultant is eligible upon
attainment of all benchmarks is 3,500,000. As stated above, the maximum exercise
price of all of the above options shall not exceed $0.05 per share. Consultant
shall provide to the Company a running list of all prospects and resulting
clients in order to facilitate the award of the above compensation.
 
5.  
During the term hereof and thereafter, Consultant shall not be entitled to any
additional compensation or employee benefits whatsoever, including, but not
limited to, compensation or benefits derived from written or oral medical,
sickness, accident, insurance, supplementary income, pension, retirement, profit
sharing, bonus or incentive compensation plans or practices.

 
6.  
Any payments made to Consultant pursuant to the Agreement are the sole
responsibility of Consultant and Consultant agrees to comply with any laws,
rules or regulations applicable to such payments. During the term hereof, the
Company shall not be responsible for withholding any local, state or Federal
taxes and Consultant agrees to indemnify and hold the Company harmless from any
liability that may arise by virtue of the Consultant’s failure to pay any
applicable local, state or Federal taxes or other fees.

 
7.  
Consultant shall keep secret and confidential and shall not directly or
indirectly use or assist other to use any confidential information that may be
disclosed to him by the Company by reason of his performance of the requested
services. This obligation shall not apply to any information that is public
knowledge prior to the effective date of this Agreement. Consultant agrees that
injunctive relief is an appropriate, but nonexclusive, remedy in the event of
any breach of this obligation of confidentiality.

 
 
3

--------------------------------------------------------------------------------

 
 
8.  
If and whenever the requested services result in any new idea or invention which
is conceived and may be patentable or copyrightable, Consultant will promptly
advise the Company in writing, making a complete written description and
disclosure of it to the Company for filing in the appropriate domestic or
foreign government office. Consultant will assign in writing to the Company all
such rights to any and all such ideas and inventions and any patent or copyright
covering them.

 
Consultant expressly acknowledges that the parties have agreed that all
copyrightable aspects of his work product are to be considered “works made for
hire” within the meaning of the Copyright Act of 1976, as amended (the “Act”),
of which the Company is to be the “author” within the meaning of such ACT. All
such copyrightable works, as well as all copies of such works in whatever medium
fixed or embodies, shall be owned exclusively by the Company on their creation,
and Consultant hereby expressly disclaims any interest in them. In the event
(and to the extent) that the Consultant’s work product or any part of element
thereof is found as a matter of law not to be a “work made for hire” within the
meaning of the Act, Consultant hereby assigns to the Company the sole and
exclusive right, title and interest in and to all such works, and all copies of
any of them, without further consideration, and agrees to assist the Company to
register, and from time to time enforce, all patents, copyrights and other
rights and protections relating to such work product in any and all countries.
To that end, Consultant agrees to execute and deliver all documents requested by
the Company in connection therewith, and irrevocably designates and appoints the
Company its agent and attorney-in-fact to act for an in its behalf and stead to
execute, register and file any such applications, and to do all other lawfully
permitted acts to further the registration, prosecution and issuance of patents,
copyrights or similar protections with the same legal force and effect as if
executed by Consultant.
 
9.  
The provisions of Sections 7, 8 and 10 will survive the termination of this
Agreement.

 
10.  
Consultant shall not, without the express prior written consent of the Company,
directly or indirectly, during the term of this Agreement and for one (1) year
after the expiration of this Agreement, render services of a professional nature
to or for any competitor of the Company in the on-line debt auction and
resolution industry. Consultant acknowledges and agrees that the restrictions
set forth in this Section 11 are reasonable and necessary for the Company to
have and enjoy the full benefit of this Agreement and which will not
unnecessarily or unreasonably restrict the Consultant’s professional
opportunities should this Agreement terminate. In the event that this provision
is determined to be unenforceable by a court of competent jurisdiction, the
parties agree that this provision shall be deemed to be automatically amended to
any lesser area or duration as determined by any court of competent jurisdiction
and that the remaining provisions shall be valid and enforceable.

 
11.  
Any notice under this Agreement shall be deemed given when mailed, in the case
of the Company and the Consultant, to their respective addresses set for above
or to such other addresses or addressees as either party may subsequently
designate by written notice to the other.

 
12.  
This Agreement contains the full and complete understanding of the parties and
supersedes all prior oral and written agreements. This Agreement may not be
altered, modified or extended except in writing signed by both parties. This
Agreement shall be governed by the laws of the State of New York, without giving
effect to choice of law provisions.

 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first written above.
 
 

    /s/ Stanley E. Freimuth       Stanley E. Freimuth       Chief Executive
Officer           AGREED AND ACCEPTED:               RC Healthcare Consulting,
LLC               By: /s/ Raymond A. Conta         Raymond A. Conta, Sole Member
      Date: March 25, 2014                      

 
 
 
 
 
 
5

--------------------------------------------------------------------------------